DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 14 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (hereinafter Chen) (US9668372).
Regarding claim 1, Chen discloses system comprising:

a first pair of brackets (fig. 4, 150 & 200) slidable with respect to each other (slideable with guide 158 sliding in grove 156) as the cable management assembly moves between the extended position and the retracted position, a first bracket (150) of the first pair of brackets includes a first guide slot (156), a second bracket (200) of the first pair of brackets includes a first guide (158) at least partially extending within the first guide slot and arranged to slide within the first guide slot as the cable management assembly moves between the extended position and the retracted position (see col. 7 ll. 16-33), and
a second pair of brackets (fig. 4, 250 & 300) slidable with respect to each other (slideable with guide 258 sliding in grove 256) as the cable management assembly moves between the extended position and the retracted position, wherein one of the first pair of brackets is pivotably coupled to one of the second pair of brackets (via pivotal connecting member 50).

Regarding claim 3, Chen discloses the system of claim 1, wherein the guide is a pin (158).

Regarding claim 5, Chen discloses the system of claim 1, wherein a third bracket (250) of the second pair of brackets (250 & 300) includes a second guide slot (256), wherein a fourth bracket (300) of the second pair of brackets includes a second guide(258)  at least partially extending within the second guide slot and arranged to slide within the second guide slot as the cable management assembly moves between the extended position and the retracted position

Regarding claim 6, Chen discloses the system of claim 1, wherein the cable management assembly includes a plurality of hubs (Figure 6).  


    PNG
    media_image1.png
    858
    408
    media_image1.png
    Greyscale



Regarding claim 14, Chen discloses the system of claim 1, wherein the cable management assembly has a first overall length in the retracted position (Figure 5) and a second overall length (Figure 7) in the extended position that is greater than the first overall length.  


Claim(s) 15 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (hereinafter Chen) (US9668372).
Regarding claim 15, Chen discloses A cable management assembly (see title) comprising:

a second pair of brackets (24 and 26) slidable linearly with respect to each other but not rotatably movable with respect to each other (per [0045]: “The second support member 26 is slidably connected to the first support member 24 and retractable relative to the first support member 24”) as the cable management assembly moves between the extended position and the retracted position, wherein one of the first pair of brackets 80 is pivotable coupled to one of the second pair of brackets 24 (pivotable coupling between 24 and 80 is via coupling elements such as 38, 16, and 22 and is demonstrated in figs. 4 and 5).

Regarding claim 16, Chen discloses the cable management assembly of claim 15, wherein the cable management assembly has a first overall length (Figure 5) in the retracted position and a second overall length (Figure 7) in the extended position that is greater than the first overall length. 

Regarding claim 17, Chen discloses the cable management assembly of claim 15, wherein a first bracket (80) of the first pair of brackets includes a first guide slot (the “channel” within bracket 80), wherein a second bracket (82) of the first pair of brackets 

Regarding claim 18, Chen discloses the system of claim 15, wherein a third bracket (24) of the second pair of brackets (250 & 300) includes a second guide slot (256), wherein a fourth bracket (26) of the second pair of brackets includes a second guide (258) at least partially extending within the second guide slot and arranged to slide within the second guide slot as the cable management assembly moves between the extended position and the retracted position


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) (US9668372) in view of Williams (US20080164789).
Regarding claim 8, Chen discloses the system of claim 1, further comprising: a stationary chassis (24 – rack); a slidable chassis (22 – object) that is configured to extend and retract within the stationary chassis; devices (col. 4, lines 55-65 - The object 22 can be the chassis of a piece of electronic equipment or any other article to be supported in the rack 24; the present invention imposes no limitations in this respect.) positioned on the slidable chassis; and a cable (Column 5, Lines 15-17) coupled between the stationary chassis and the slidable chassis.  
	Chen discloses in “The Background of the Invention:” “In a rack-based system, for example, a pair of slide rail assemblies can be used to mount a piece of electronic equipment (e.g., a server) to two pairs of posts of a rack so that the electronic 
Williams discloses data storage devices positioned on the slidable chassis.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate data storage devices of Williams into the slidable chassis of Chen.
One having ordinary skill in the art would have been motivated to do so as data storage devices are well known and routinely used in “rack based systems,” to provide data services while connected to said rack based system.

Regarding claim 9, Chen, in view of Williams, discloses the system of claim 8, wherein the cable management assembly guides the cable to bend when the slidable chassis is retracted and guides the cable to at least partially unbend when the slidable chassis is extended.  (Figure 1) (Figure 2)

Regarding claim 10, Chen, in view of Williams, discloses the assembly of claim 8, wherein the cable management system is arranged in the retracted position to fit within a first distance between the stationary chassis (col. 4, lines 55-65: rack (24)) and the slidable chassis.  (Figure 5)


    PNG
    media_image2.png
    792
    430
    media_image2.png
    Greyscale

Regarding claim 11, Chen, in view of Williams, discloses the system of claim 10.
Chen, in view of Williams, does not expressly disclose, wherein the slidable chassis is arranged to slide within the stationary chassis a second distance that is at least three times the first distance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed second distance claim 11 into the slidable chassis of Chen, in view of Williams, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One having ordinary skill in the art would have been motivated to implement the incorporation to increase the distance the slidable chassis translates to all the cables reach or connect to, at least mechanically, peripheral devices operable with the claimed system.

claim 12, Chen, in view of Williams, discloses he system of claim 10.
Chen, in view of Williams, does not expressly disclose wherein the slidable chassis is arranged to slide within the stationary chassis a second distance that is at least three to four times the first distance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed second distance claim 11 into the slidable chassis of Chen, in view of Williams, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One having ordinary skill in the art would have been motivated to implement the incorporation to increase the distance the slidable chassis translates to all the cables reach or connect to, at least mechanically, peripheral devices operable with the claimed system.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) (US9668372) in view of Chang (US20150342081).
Regarding claim 7, Chen discloses the system of claim 6.
Chen discloses in Column 5, Lines 15-17: “The cable management device 20 serves to support or store the cables (not shown) extending from and lying behind the object 22;” however, Chen does not explicitly disclose further comprising a cable that at least partially bends around the plurality of hubs.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the cable of Chang onto the hubs of Chen. 
One having ordinary skill in the art would have been motivated to implement the incorporation to support or store the cables extending from and lying behind an object.
Claim 13, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) (US9668372) in view of Yi (US9578779).
Regarding claim 13, Chen discloses the system of claim 1, further comprising: a stationary chassis (Column 1 Lines 12-20); a first slidable chassis (Column 1 Lines 12-20) that is configured to extend and retract within the stationary chassis; 11FBD Ref. No.: 478665.000163Seagate Technology Ref. No.: STL074842a first cable (Column 5, Lines 15-17) coupled between the stationary chassis and the first slidable chassis, wherein the cable management assembly is coupled to the first cable.
Chen does not explicitly disclose a second slidable chassis that is configured to extend and retract within the stationary chassis; and a second cable coupled between the stationary chassis and the second slidable chassis, wherein a second cable management assembly is coupled to the second cable.  
Yi discloses a second slidable chassis (Paragraph 0081 - “equipment modules 32 are mounted on a slide assembly 40”) that is configured to extend and retract within the stationary chassis; and a second cable (37) coupled between the stationary chassis 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the second chassis and cable management assembly of Yi into the system of Chen. 
One having ordinary skill in the art would have been motivated to implement the incorporation in order to mount heavy equipment modules and/or frequently-serviced equipment modules to the equipment rack and allow a user to slide and equipment module into and out of the equipment rack for ready access and/or installation.
Regarding claim 21, Chen discloses a system comprising: a cable management assembly movable between an extended position and a retracted position, the cable management assembly including: a first pair of brackets (fig. 4, 150 & 200) slidable with respect to each other as the cable management assembly moves between the extended position (Figure 7) and the retracted position (Figure 5), and a second pair of brackets (fig. 4, 250 & 300) slidable with respect to each other as the cable management assembly moves between the extended position and the retracted position, wherein one of the first pair of brackets is pivotably coupled to one of the second pair of brackets (by way of 50), wherein the cable management assembly is arranged in the retracted position to fit within a first distance between a stationary chassis and a slidable chassis, the slidable chassis configured to extend and retract within the stationary chassis, wherein the.

Yi discloses a second slidable chassis (Paragraph 0081 - “equipment modules 32 are mounted on a slide assembly 40”) that is configured to extend and retract within the stationary chassis; and a second cable (37) coupled between the stationary chassis and the second slidable chassis, wherein a second cable management assembly (35) is coupled to the second cable.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the second chassis and cable management assembly of Yi into the system of Chen, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One having ordinary skill in the art would have been motivated to implement the incorporation in order to mount heavy equipment modules and/or frequently-serviced equipment modules to the equipment rack and allow a user to slide and equipment module into and out of the equipment rack for ready access and/or installation.
Regarding claim 22, Chen, in view of Yi, discloses the system of claim 21, wherein the first pair of brackets are slidable linearly with respect to each other but not rotatably movable with respect to each other as the cable management assembly moves between the extended position and the retracted position (Figure 4, 6 and 7).

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) (US20140158646) in view of Chen (hereinafter Chen) (US20190058317).
Regarding claim 4, Chen discloses the system of claim 1.
Chen wherein the second bracket of the first pair of brackets includes multiple guides at least partially extending within the first guide slot.
Chen wherein the second bracket of the first pair of brackets includes multiple guides at least partially extending within the first guide slot (at least in Figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate additional guides of Chen into the second bracket of the first pair of brackets of Chen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	One having ordinary skill in the art would have been motivated to do so as the incorporation would provide a smoother transition for the second bracket of the first pair.


    PNG
    media_image3.png
    431
    629
    media_image3.png
    Greyscale


Regarding claim 19, Chen discloses the cable management assembly of claim 17.
Chen does not expressly disclose wherein the second bracket of the first pair of brackets includes multiple guides at least partially extending within the first guide slot.
Chen discloses wherein the second bracket of the first pair of brackets includes multiple guides at least partially extending within the first guide slot (at least disclosed in figure 8.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate additional guides of Chen into the second bracket of the first pair of brackets of Chen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	One having ordinary skill in the art would have been motivated to do so as the incorporation would provide a smoother transition for the second bracket of the first pair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on Monday - Friday 12 pm - 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



21 September 2021